                                                  Case 2:20-cv-02074-RFB-DJA Document 27 Filed 03/25/21 Page 1 of 3

                                              ÿ
                                          2ÿ 3456748ÿ9:ÿ;3<5=4ÿ
                                          3ÿ 4>  ?@A@ÿB@Cÿ4D:ÿ9288ÿ
                                              @EFGDEH:I@CFJEKDLM>FC>>:NDIÿÿÿÿ
                                          4ÿ O343ÿ     B:ÿP39;74P74ÿ
                                              4>?@A@ÿB@Cÿ4D:ÿ2229ÿ
                                          5ÿ A7@R9
                                                 E@:Q@MIDEQDEKDLM>FC>>:NDIÿÿÿÿ
                                                   S5<SSTÿOS3U=4PTÿ43P6TÿP;73UÿVÿP5SW3<5TÿX:Y:ÿ
                                          6ÿ W>MMQÿZ@CLDÿ5D[>Cÿÿ
                                          7ÿ P49\JF>ÿÿ6D
                                                      26 ÿ
                                                        [@CAÿ6\LG>QÿX@C][@Hÿ
                                          8ÿ 9@  Qÿ^>L@QTÿ4^ÿÿ927ÿ
                                              5>M>_GDE>ÿ̀ÿ83:47:79 ÿ
                                          9ÿ Z@aÿ̀ÿ83:47:7999ÿ
                                           ÿ ÿbccdefghiÿkdeÿlgkgfmnfcÿopqrsÿtfcgefncudfnvÿwrxsxyÿzde{xÿÿ
                                         2ÿ ÿ                                |}~ÿÿ~ ~ÿ| ÿ
                                         22ÿ                                                    ÿ
                                                                                    ~ ~ÿÿ}ÿ
                                         23ÿ                                                    ÿ
                                         24ÿ B<=   S99Sÿ;S3R6S<TÿJEAJ?JA\@MMHTÿ@EAÿDEÿ ÿ Q>ÿ4D:̀ÿÿÿ33̀1N?13851<ZB1O3ÿ
                                                                                               ÿY@
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                              >G@MÿDÿ@MMÿDFG>CQÿQJIJM@CMHÿQJF\@F>ATÿ
                                         25ÿ ÿ                                                   ÿ
          -$. /ÿÿ012,+2,!ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                                                      XM@JEFJTÿ                   ~|~}ÿ}ÿ  ÿ ÿ}ÿ
                                         26ÿ ÿ                                                            }~}ÿÿÿÿ
                                         27ÿ ÿ         ?Q:
                                                         ÿ                                         ~    }ÿ}~}ÿ}ÿ
                                                                                                                 ~|~}ÿ
                                         28ÿ 5S9
                                              ÿ
                                                    Pÿ=45S<435=7439ÿ:P:ÿY7<X:Tÿÿ
                                                                                                                          ÿ
                                         29ÿ                          O>>EA@EF:ÿ                            }ÿ|ÿ
                                         2ÿ ÿ                         ÿ
                                         3ÿ            X\CQ\@EFÿFDÿ9<ÿ=3ÿ712Tÿ9<ÿ=3ÿ713ÿ@EAÿ9<ÿ812TÿXM@JEFJÿBCJ>MM>ÿ;>@LG>Cÿ¡¢ÿ¤ÿ
                                         32ÿ O>>EA@EFÿ¥¦§¨©ÿª«¬­ÿ®¨¯©¢̄ÿ°­¬±ÿ®²««¤¡¢³ÿHÿ@EAÿFGCD\LGÿFG>JCÿC>Q_>NFJ?>ÿ
                    ÿ
                    ÿ
                    ÿ




                                         33ÿ ND\EQ>MÿDÿC>NDCATÿG>C>HÿQFJ_\M@F>ÿ@EAÿ@LC>>ÿFDÿQF@Hÿ@MMÿ_CDN>>AJELQÿJEÿFGJQÿ@NFJDEÿDCÿQ>?>EFH1>JLGFÿ
                                         34ÿ 89ÿA@HQÿ\_ÿFDÿ@EAÿJENM\AJELÿ\E>ÿ26Tÿ332ÿFDÿ@MMD[ÿFG>ÿ_@CFJ>QÿFDÿ@FF>EAÿI>AJ@FJDEÿJEÿFGJQÿI@FF>C:ÿÿ
                                         35ÿ 5G>ÿ_@CFJ>QÿG@?>ÿQNG>A\M>AÿI>AJ@FJDEÿDCÿ\E>ÿ9Tÿ332:ÿÿ¥´µÿµÿ´«ÿ±¬«µ¶ÿQ>NDEAÿC>·\>QFÿDCÿ@Eÿ
                                         36ÿ >aF>EQJDEÿDÿFJI>:ÿÿ5G>ÿJCQFÿC>·\>QFÿDCÿ@Eÿ>aF>EQJDEÿDÿFJI>ÿ[@QÿJM>AÿDEÿ@E\@CHÿ37Tÿ332ÿSYZÿ
                                         37ÿ 4D:ÿ32ÿ@EAÿLC@EF>AÿDEÿZ>C\@CHÿ22Tÿ332ÿSYZÿ4D:ÿ34:ÿÿÿ
                                         38ÿ           5G>ÿ_\C_DQ>ÿDÿFG>ÿPF@HÿJQÿFDÿ_CDIDF>ÿ¸\AJNJ@Mÿ>NDEDIHÿ@EAÿ@MMD[ÿFGJQÿND\CFÿFDÿIDC>ÿ
                                         39ÿ >>NFJ?>MHÿNDEFCDMÿFG>ÿAJQ_DQJFJDEÿDÿFG>ÿN@Q>QÿDEÿJFQÿADN]>Fÿ[JFGÿ>NDEDIHÿDÿFJI>ÿ@EAÿ>DCFÿDCÿ
                                              ÿ                                              1ÿ2ÿ1ÿ
                                                  Case 2:20-cv-02074-RFB-DJA Document 27 Filed 03/25/21 Page 2 of 3

                                              ÿ
                                          3ÿ 3456789ÿ8:;ÿ<:=>5679ÿ?>@ÿ4A6ÿ7343B?>45CÿÿDEEÿGHIJKLÿMNÿONÿPQNÿRSTUÿWXXÿYTZTÿW[\UÿW][ÿ^YTZTÿ_X`abÿ^cdefÿ
                                          2ÿ g:h6;ÿ4:ÿ54?iÿg;:<66@3>B5ÿ35ÿ3><3@6>4?7ÿ4:ÿ4A6ÿg:h6;ÿ3>A6;6>4ÿ3>ÿ6j6;iÿ<:=;4ÿ4:ÿ<:>4;:7ÿ4A6ÿ
                                          4ÿ @35g:5343:>ÿ:8ÿ4A6ÿ<?=565ÿ:>ÿ345ÿ@:<k64ÿh34Aÿ6<:>:liÿ:8ÿ43l6ÿ?>@ÿ688:;4ÿ8:;ÿ3456789ÿ8:;ÿ<:=>5679ÿ?>@ÿ
                                          5ÿ mnoÿpqdqrstduvbwÿxHyEÿMNÿzExH{ÿ|}y~SEJKLÿICÿ232ÿÿ4642899ÿ?4ÿÿ2ÿCÿ6jCÿ=BCÿ359ÿ232ÿ
                                          6ÿ ^cÿdoqspÿnodÿsUÿqdeÿonoqfdUÿmqtÿqdÿquÿfmmqqftdÿmnoÿqduÿntÿnfdÿstÿdefÿmsqofudÿnoufÿmnoÿ
                                          7ÿ 4A6ÿg?;4365ÿ4:ÿ6>46;ÿ?ÿ54?iÿ:8ÿ?>ÿ?<43:>ÿ68:;6ÿ349ÿg6>@3>Bÿ;65:7=43:>ÿ:8ÿ3>@6g6>@6>4ÿg;:<66@3>B5ÿ
                                          8ÿ eqeÿfsoÿntÿdefÿsufvbUÿqdqtrÿGE{MHÿMNÿRE}yKKEJÿ}SE}LÿSÿRHNÿGyJNÿ64ÿC2@ÿ9689ÿ974ÿ4Aÿ
                                          9ÿ 3;Cÿ38Cÿÿÿ
                                           ÿ          6>@3>Bÿ4A6ÿ:=4<:l6ÿ:8ÿ4A6ÿg?;4365ÿl6@3?43:>9ÿ4A6ÿg?;4365ÿh377ÿg;:j3@6ÿ?ÿ4?4=5ÿ6g:;4ÿ4:ÿ
                                         3ÿ 4A6ÿ:=;4ÿ>:ÿ7?46;ÿ4A?>ÿ=>6ÿ369ÿ223ÿ56443>Bÿ8:;4Aÿ4A6ÿ8:77:h3>Bÿ@?465ÿ
                                         33ÿ          3ÿ A:=7@ÿ4A6ÿg?;4365ÿ;65:7j6ÿ4A35ÿl?446;ÿ?4ÿl6@3?43:>9ÿ4A6ÿg?;4365ÿh377ÿ564ÿ8:;4Aÿ?ÿ
                                         32ÿ ;3683>Bÿ5<A6@=76ÿ8:;ÿ¢:3>4ÿ564476l6>4ÿ?gg;:j?7Cÿÿ
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                         34ÿ          2ÿ A:=7@ÿ4A6ÿg?;4365ÿ6ÿ=>5=<<6558=79ÿ686>@?>4ÿh377ÿA?j6ÿ=gÿ4:ÿ?>@ÿ3><7=@3>Bÿ=7iÿ79ÿ
          -$. /ÿÿ012,+2,!ÿ




                                         35ÿ 223ÿdnÿmqpfÿqduÿofuntufÿdnÿ£psqtdqmmuÿ¤psuuÿdqntÿ¤npsqtdTÿÿÿÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                         36ÿ          A:=7@ÿ4A6ÿg?;4365ÿ>66@ÿ?@@343:>?7ÿ43l6ÿ3>ÿ6¥<655ÿ:8ÿ4A6ÿ54?iÿ8:;ÿ;6?5:>5ÿ;67?46@ÿ4:ÿ
                                         37ÿ ;65<A6@=73>Bÿ:8ÿ4A6ÿl6@3?4:;9ÿ4A6iÿ;656;j6ÿ4A6ÿ;3BA4ÿ4:ÿ;6¦=654ÿ?@@343:>?7ÿ43l6ÿ8;:lÿ4A6ÿ:=;4Cÿ
                                         38ÿ CÿCÿCÿ
                                         39ÿ CÿCÿCÿ
                                         3ÿ CÿCÿCÿ
                                         2ÿ CÿCÿCÿ
                                         23ÿ CÿCÿCÿ
                    ÿ
                    ÿ
                    ÿ




                                         22ÿ CÿCÿCÿ
                                         24ÿ CÿCÿCÿ
                                         25ÿ CÿCÿCÿ
                                         26ÿ CÿCÿCÿ
                                         27ÿ CÿCÿCÿ
                                         28ÿ CÿCÿCÿ
                                         29ÿ
                                              ÿ                                               1ÿ2ÿ1ÿ
                                                 Case 2:20-cv-02074-RFB-DJA Document 27 Filed 03/25/21 Page 3 of 3

                                             ÿ
                                          3ÿ             3456ÿ7859:;<85=>ÿ56ÿ?<@Aÿ5>ÿB==@ÿC<584ÿ<>@ÿ56ÿ>=8ÿ5>8A>@A@ÿC=Dÿ9:D9=6A6ÿ=Cÿ@A;<EFÿÿÿ
                                          4ÿ GH3IGÿ8456ÿ4584ÿ@<Eÿ=CÿJ<DK4Lÿ443Fÿÿÿÿÿ ÿÿÿÿGH3IGÿ8456ÿ4584ÿ@<Eÿ=CÿJ<DK4Lÿ443Fÿ
                                          2ÿ MNOPQLÿRRSÿ                                        ÿOyRI3NIILÿGIHpzQ7LÿQH7qLÿ7JOHpÿ{ÿ73IPHN3Lÿ
                                          5ÿ ÿÿ                                                   nFSFÿ
                                                                                                  ÿ
                                          6ÿ TQ5
                                               6TÿUVWXYZ[\ÿ^_ÿ̀YaZYaÿ                             T6Tÿ|[a[ÿ}_ÿ~[ZdYa\Yaÿ
                                                  K4=;<6ÿNFÿS=>;=>ÿb[cdVeefcÿghYÿX[WÿiVWfjÿ H>84=>EÿRFÿJ<D85>ÿ
                                          7ÿ k<6=>ÿ3FÿMD=l>ÿb[cdVeefcÿghYÿX[WÿiVWfjÿ QAo<@<ÿM<DÿQ=Fÿ9388ÿ
                                          8ÿ 3kA3D36ÿA3=l>ÿ7m:<DAÿn;<KALÿ7:58Aÿ5 ÿ
                                                      EÿS58ELÿQkÿÿ823ÿ
                                                                                                  G<><ÿMFÿ7<;?=>6=>ÿ
                                                                                                  QAo<@<ÿM<DÿQ=Fÿ3339ÿ
                                              ÿ
                                          9ÿ G=>ÿ79D5>B?AEADÿ                                     PA  ;;6ÿs<DB=ÿ3=lADÿ
                                                                                                  7:58Aÿ36 ÿ
                                              QA   o  <@<ÿ
                                                         M< D
                                           ÿ pIJnÿkOQI7LÿRRnÿÿQ= Fÿ
                                                                  3  43 ÿ                         29 ÿq=l<D@ÿq:B4A6ÿn<Drl<Eÿ
                                                                                                  R<6ÿtAB<6LÿQtÿÿ937ÿ
                                         3ÿ 29 ÿq=l<D@ÿq:B4A6ÿn<Drl<Eÿ                            ueeYhafv\ÿwYhÿ|fwfac[aeÿ
                                         33ÿ PA     ;;6ÿs<DB=ÿ3=lADLÿ3884ÿs;==Dÿ
                                              R<6ÿtAB<6LÿQtÿÿ937ÿ
                                                                                                  ÿ
                                                                                                  ÿ
                                         34ÿ ue
                                              ÿ
                                                 eYhafv\ÿwYhÿxZ[VaeVwwÿ
                                         32ÿ ÿ
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                                                                               ÿ
          -$. /ÿÿ012,+2,!ÿ




                                         35ÿ ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                         36ÿ ÿÿ z3ÿz7ÿ7OÿONGINIGFÿ
                                         37ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ Qz                             ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                                                                    3IGÿ73H3I7ÿkGyIÿ
                                         38ÿ ÿ
                                         39ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ GH3IGÿ                          ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                                                                                                              ÿ
                                         3ÿ
                                         4ÿ                                                 DATED this 24th day of March, 2021.

                                         43ÿ
                    ÿ
                    ÿ
                    ÿ




                                         44ÿ
                                         42ÿ
                                         45ÿ
                                         46ÿ
                                         47ÿ
                                         48ÿ
                                         49ÿ
                                             ÿ                                             1ÿ2ÿ1ÿ
